DETAILED ACTION
Status of Claims
Claims 3 and 15 have been canceled.
Claims 1-2, 4-14, and 16-23 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-14, and 16-23 have been considered but are moot. While Examiner does not necessarily agree with Applicant’s amendments, a new grounds of rejection is made in view of Jensen et al. (US 2013/02317868). 
Examiner notes that Applicant argues that Case does not disclose selecting a tag from a customizable tagging system, wherein the tag is associated with a three-dimensional object. Examiner respectfully disagrees. Case is specifically brought in to disclose a tag that is associated with a three-


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14, and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvill et al. (US 2010/0036753) in view of Case et al. (US 2018/0276872), and further in view of Jensen (US 2013/0231768).
The applied reference has a common Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). See Jensen (US 2013/0231768).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding Claim 1, Harvill discloses A product visualization system, comprising: (See at least paragraph [0032], [0043]-[p0045] disclosing a product customization system renders the customized product for the user/consumer using the user product renderer portion; imaging portion (such as a camera) that photographs reference product; multiple photographs be taken of a single object; operator instructions with visual product reference; a product renderer)
 a product visualization device; (See at least paragraph [0043] disclosing imaging portion (such as a camera) that photographs reference product)
a customizable tagging system, which comprises a tag with an associated three-dimensional object (See at least Fig. 2, paragraphs [0031]-[0032], [0043]-[0045], [0047], [0048] disclosing the product customization system renders the customized product for the user/consumer suing the user product renderer portion; the data generated by the user interface portion may include material choice (the type of material for the custom product) and the finishing choice (the finishing selected by the user for the custom product);
 wherein the product visualization device is configured to enable a user to select a first two-dimensional digital representation of a first physical material sample; (See at least paragraph [0031], [0032], [0043]-[0045] & claim 11 disclosing product customization system renders the customized product for the user/consumer using the user product renderer portion; the data generated by the user interface portion may include material choice (the type of material for the custom product) and the finishing choice (the finishing selected by the user for the custom product); a product option portion that allows a user to select one or more options associated with the product) 
such that the user is enabled to select a tag with an associated three- dimensional object from a customizable tagging system; (See at least Fig. 2, paragraphs [0031]-[0032], [0043]-[0045], [0047], [0048] disclosing the product customization system renders the customized product for the 
 such that the product visualization device shows the associated three- dimensional object (See at least claim 1 disclosing a product renderer portion that generates a visual three dimensional representation of a finished product of the 3D product), such that the first two-dimensional digital representation of the first physical material sample is applied to at least one surface of the associated three-dimensional object. (See at least paragraph [0031] and claim 1 disclosing one or more two dimensional design areas (surfaces) of a product are created with user content that includes one or more of a color a tiled image, a photograph and a user designed image; generating a visual three dimensional representation of a finished product with the user content based on the one or more design areas (surfaces) of the product with the visual three dimensional representation of a finished product)
Harvil does not expressly provide for a tag with an associated three-dimensional object representation. However, Case discloses a tag with an associated three-dimensional object representation (Case: see at least paragraph [0015] disclosing linking component data such as 3D representations to one or more reference tags, [0018], [0023], [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of tagging three dimensional objects of Harvill with the associated 3d object representation, as taught by Case, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including better ability to visualize a component in a given environment. See Case: paragraph [0002]-[0003], [0009].
wherein the customizable tagging system comprises a hierarchy of tags such that each tag in the hierarchy of tags is associated with a corresponding three dimensional object.
Jensen discloses wherein the customizable tagging system comprises a hierarchy of tags such that each tag in the hierarchy of tags is associated with a corresponding three dimensional object (Jensen: see at least paragraph [0006], [0011], [0012]-[0014] disclosing three dimensional model with one or more parts, [0016] disclosing hierarchical 3D model and assigning materials to parts of that 3D model, [0026], [0029], [0032], [0035], Fig. 3, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Harvill/Case with the tagging hierarchy, as taught by Jensen, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including faster and more accurate labeling (e.g., tagging) of parts and materials in a product. See Jensen: paragraph [0015]-[0017].

Regarding Claim 2, Harvill, Case, and Jensen teach or suggest all of the limitations of claim 1. Additionally, Harvill discloses wherein the product visualization device comprises a camera (See at least paragraph [0032] and [0044] disclosing a user product renderer, multiple photographs taken of a single object with one camera), such that the product visualization device is configured to enable the user to capture the first two-dimensional digital representation of the first physical material sample with the camera (See at least paragraph [0031]-[0032], [0043]-[0045], claim 3 & 11 disclosing a product customization system renders the customized product for the user/consumer using the user product renderer portion; the data generated by the user interface portion may include material choice (the 

Regarding Claims 4 and 16, Harvill, Case, and Jensen teach or suggest all of the limitations of 1 and 13. Additionally, Jensen discloses wherein the customizable tagging system comprises a hierarchy of tags, comprising at least one parent tag, which is 29Customer No. 107840PATENT Docket No. 1876-0007 associated with a plurality of sub-tags. (Jensen: see at least paragraph [0006], [0011], [0012]-[0014] disclosing three dimensional model with one or more parts, [0016] disclosing hierarchical 3D model and assigning materials to parts of that 3D model, [0026], [0029], [0032], [0035], Fig. 3, Fig. 4).

Regarding Claim 5, Harvill, Case, and Jensen teach or suggest all of the limitations of claim 1. Additionally, Harvill and Case discloses wherein the product visualization device (See at least paragraph [0032], [0043]-[0045]  disclosing a product customization system then renders the customized product for the user/consumer using the user product renderer portion; imaging portion (such as a camera) that photographs reference product, multiple photographs be taken of a single object, with one camera and one view; operator instructions with visual product reference, a product renderer) further comprises: a) a processor (See at least paragraph [0026]-[0027]); b) a non-transitory memory (See at least paragraph [0026]); c) an input/output (See at least paragraph [0026]); and d) a product visualizer, which is configured to show the associated three- dimensional object representation (See at least paragraph [0043] and claim 1 disclosing a product renderer portion that generates a visual three dimensional representation of a finished product, imaging portion (such as a camera) that photographs reference product; Case: paragraph [0015]), such that the first two-dimensional digital representation is applied to the at least one surface of the associated three-dimensional object representation (See at least ; all connected via e) a data bus. (See at least paragraph [0034] and Fig. 1B)

Regarding Claim 6, Harvill, Case, and Jensen teach or suggest all of the limitations of claim 1. Additionally, Harvill discloses further comprising: a product visualization server (See at least paragraph [0026], [0027], [0029]), such that the product visualization device is connected to the product visualization server (See at least paragraph [0026]-[0027], [0029] disclosing the product customization unit may be one or more server computers; the product customization unit includes a user interface portion, a user product renderer portion); wherein the product visual device receives product information (See at least paragraph [0032] disclosing a product renderer portion receives the data/information/description), comprising the customizable tagging system (See at least Fig. 13, abstract, paragraph [0025], [0056] disclosing product customization system/unit provided in which a consumer can insert user content (tagging), such as images or text, onto a product, such as a shoe, and then view the customized product, from the product visualization server. (See at least paragraph [0026]-[0027] disclosing the product customization unit may be one or more server computers that execute a plurality of lines of computer code to perform the functions and operations of the product customization unit).

Regarding Claim 7, Harvill, Case, and Jensen teach or suggest all of the limitations of claim 6. Additionally, Harvill discloses wherein the product visualization server (See at least paragraph [0026]-[0027], [0029]) further comprises: a) a processor (See at least paragraph [0026]-[0027]); b) a non-transitory memory (See at least paragraph [0026]); c) an input/output component (See at least paragraph [0026]); and d) a product storage, for storing the customizable tagging system (See at least paragraph [0027]; all connected via e) a data bus. (See at least fig. 1B and paragraph [0034]).

Regarding Claims 8 and 17, Harvill, Case, and Jensen teach or suggest all of the limitations of claims 1 and 13. Additionally, the combination discloses wherein the associated three- dimensional object representation comprises a plurality of material surfaces (Harvill: See at least paragraph [0025]-[0027] and claim 1 disclosing generates a user interface so that one or more two dimensional design areas (surfaces) of a product are created with user content and product renderer portion that generates a visual three dimensional representation of a finished product; Case: paragraph [0015]), such that the first two-dimensional digital representation of the first physical material sample is applied solely to the plurality of material surfaces (Harvill: see at least paragraph [0031] and claim 1 disclosing two dimensional design areas (surfaces) of a product are created with user content that includes one or more of a color, a tiles image, a photograph and a user designed image; a product renderer portion that generates a visual three dimensional representation of a finished product).
 
Regarding Claims 9 and 18, Harvill, Case, and Jensen teach or suggest all of the limitations of claims 1 and 13. Additionally, the combination discloses wherein the first two-dimensional digital representation of the first physical material sample is repeated in a tiled structure across the at least one surface of the associated three-dimensional object representation (Harvill: See at least paragraph [0031] and claim 1 disclosing one or more  two dimensional design areas (surfaces) of a product are created with user content that includes one or more of a tiled image; a product renderer portion that generates a visual three dimensional representation of a finished product; Case: [0015]).

Regarding Claims 10 and 19, Harvill, Case, and Jensen teach or suggest all of the limitations of claims 5 and 13. Additionally, the combination discloses wherein the product visualizer is configured to adjust a size of the first two-dimensional digital representation of the first physical material sample relative to the at least one surface of the associated three-dimensional object representation (Harvill: See at least Fig. 2-4 and paragraph [0047], [0051] disclosing the product options tab allows the user to select various product options (such as colors and patterns for the design area (surface) and for the accessories) and a customize it portion that allows the user to customize the product with user content; a size portion tab that allows the user to select the appropriate size of the product; Case: paragraph [0015]).

Regarding Claims 11 and 20, Harvill, Case, and Jensen teach or suggest all of the limitations of claims 5 and 13. Additionally, the combination discloses wherein the product visualizer is configured to adjust a position of the first two-dimensional digital representation of the first physical material sample relative to the at least one surface of the associated three-dimensional object representation (Harvill: See at least paragraph [0054]-[0055] and claim 1 disclosing this portion of the user interface allows the user to reposition (adjust the position) of the 2D image; exact positioning of the image within each design area (surface) of the product; the user can see each design using the selector at the bottom of the user interface, displays an image of the completed customized shoe (generated by the user product renderer), a product renderer portion that generates a visual three dimensional representation of a finished product; Case: paragraph [0015]).

Regarding Claims 12 and 21, Harvill, Case, and Jensen teach or suggest all of the limitations of claims 5 and 13. Additionally, the combination discloses wherein the product visualizer is configured to change the first two-dimensional digital representation (See at least Figs. 1B, 2-4 & paragraphs [0054]-, such that the product visualization device shows the associated three-dimensional object representation with a second two-dimensional digital representation of a second physical material sample applied to the at least one surface of the associated three- dimensional object representation (See at least Figs. 1B, 2-4, 5A, 6-15 and paragraphs [0054]-[055] and claim 1 disclosing the product renderer includes user interface, this portion of user interface allows user to reposition (adjust the position) of the 2D image, user may also rotate among the design areas of the product, one or more two dimensional design areas (surfaces) of a product are created with user content, a product renderer portion that generates a visual three dimensional representation of a finished product with the user content based on the design areas (surfaces) of the product; Case: [0015]).

Regarding Claim 13, Harvill discloses a method for product visualization, comprising: (See at least paragraph [0032], [0043]-[0045] disclosing a method for a product customization system renders the customized product for the user/consumer using the user product renderer portion; imaging portion (such as a camera) that photographs reference product; multiple photographs be taken of a single object with one camera and one view; operator instructions with visual product references, product renderer)
a) capturing a first image, wherein a user captures the first image of a first material sample using a product visualization device; (See at least paragraph [0043] disclosing imaging portion (such as camera) that photographs reference product), [0033] and claim 16 disclosing generating the set of color and material samples for the assembled customized product and using a reflection portion of the computer-based customized product unit)

c) visualizing the associated three-dimensional object, wherein the associated three-dimensional object is rendered with the first image applied to at least one surface of the associated three-dimensional object. (See at least paragraph [0031] and claim 1 disclosing generating a visual three dimensional representation of a finished product with the user content based on the one or more design areas (surfaces) of the product with the visual three dimensional representation of a finished product)
Harvil does not expressly provide for a tag with an associated three-dimensional object representation. However, Case discloses a tag with an associated three-dimensional object representation (Case: see at least paragraph [0015] disclosing linking component data such as 3D representations to one or more reference tags, [0018], [0023], [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of tagging three dimensional objects of Harvill with 
While Case discloses each tag being associated with a corresponding 3D object representation, Neither Harvill nor Case expressly provide for wherein the customizable tagging system comprises a hierarchy of tags such that each tag in the hierarchy of tags is associated with a corresponding three dimensional object.
Jensen discloses wherein the customizable tagging system comprises a hierarchy of tags such that each tag in the hierarchy of tags is associated with a corresponding three dimensional object (Jensen: see at least paragraph [0006], [0011], [0012]-[0014] disclosing three dimensional model with one or more parts, [0016] disclosing hierarchical 3D model and assigning materials to parts of that 3D model, [0026], [0029], [0032], [0035], Fig. 3, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Harvill/Case with the tagging hierarchy, as taught by Jensen, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including faster and more accurate labeling (e.g., tagging) of parts and materials in a product. See Jensen: paragraph [0015]-[0017].

Regarding Claim 14, Harvill, Case, and Jensen teach or suggest all of the limitations of claim 13. Additionally, the combination discloses saving a material work product, wherein the material work product is saved on the product visualization device (Harvill: See at least paragraph [0041] disclosing the manufacturing product renderer portion may also provide Print Files, Patterns, Sketches and Notes to , wherein the material work product comprises the first image (Claim 1 disclosing one or more two dimensional design areas of a product are created with user content that includes a tiled image), the tag and the associated three-dimensional object representation (Harvill: See at least paragraph [0031] and claim1 disclosing one or more two dimensional design areas of  a product are created with use content that includes a tiled image a photograph and a user design image; a product rendered portion that generates a visual three dimensional representation of a finished product; Case: [0015]), wherein the first image is applied to the at least one surface of the associated three-dimensional object representation (Harvill: See at least paragraph [0031] and claim 1 disclosing one or more two dimensional design areas of a product are created with user content that includes a tiled image, a photograph, and a user designed image; a product rendered portion that generates a visual three dimensional representation of a finished product; Case: paragraph [0015]).

Regarding Claim 22, Harvill discloses A product visualization system, comprising: (See at least paragraph [0032], [0043]-[p0045] disclosing a product customization system renders the customized product for the user/consumer using the user product renderer portion; imaging portion (such as a camera) that photographs reference product; multiple photographs be taken of a single object; operator instructions with visual product reference; a product renderer)
 a product visualization device; (See at least paragraph [0043] disclosing imaging portion (such as a camera) that photographs reference product)
a customizable tagging system, which comprises a tag with an associated three-dimensional object (See at least Fig. 2, paragraphs [0031]-[0032], [0043]-[0045], [0047], [0048] disclosing the product customization system renders the customized product for the user/consumer suing the user product renderer portion; the data generated by the user interface portion may include material choice (the 
 wherein the product visualization device is configured to enable a user to select a first two-dimensional digital representation of a first physical material sample; (See at least paragraph [0031], [0032], [0043]-[0045] & claim 11 disclosing product customization system renders the customized product for the user/consumer using the user product renderer portion; the data generated by the user interface portion may include material choice (the type of material for the custom product) and the finishing choice (the finishing selected by the user for the custom product); a product option portion that allows a user to select one or more options associated with the product) 
such that the user is enabled to select a tag with an associated three- dimensional object from a customizable tagging system; (See at least Fig. 2, paragraphs [0031]-[0032], [0043]-[0045], [0047], [0048] disclosing the product customization system renders the customized product for the user/consumer suing the user product renderer portion; the data generated by the user interface portion may include material choice (the type of material for the custom product) and the finishing choice (the finishing selected by the user for the custom product)
 such that the product visualization device shows the associated three- dimensional object (See at least claim 1 disclosing a product renderer portion that generates a visual three dimensional representation of a finished product of the 3D product), such that the first two-dimensional digital representation of the first physical material sample is applied to at least one surface of the associated three-dimensional object. (See at least paragraph [0031] and claim 1 disclosing one or more two dimensional design areas (surfaces) of a product are created with user content that includes one or more of a color a tiled image, a photograph and a user designed image; generating a visual three dimensional representation of a finished product with the user content based on the one or more 
Harvil does not expressly provide for a tag with an associated three-dimensional object representation. However, Case discloses a tag with an associated three-dimensional object representation (Case: see at least paragraph [0015] disclosing linking component data such as 3D representations to one or more reference tags, [0018], [0023], [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of tagging three dimensional objects of Harvill with the associated 3d object representation, as taught by Case, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including better ability to visualize a component in a given environment. See Case: paragraph [0002]-[0003], [0009].
While Case discloses each tag being associated with a corresponding 3D object representation, Neither Harvill nor Case expressly provide for wherein the customizable tagging system comprises a hierarchy of tags such that each tag in the hierarchy of tags is associated with a corresponding three dimensional object.
Jensen discloses wherein the customizable tagging system comprises a hierarchy of tags such that each tag in the hierarchy of tags is associated with a corresponding three dimensional object (Jensen: see at least paragraph [0006], [0011], [0012]-[0014] disclosing three dimensional model with one or more parts, [0016] disclosing hierarchical 3D model and assigning materials to parts of that 3D model, [0026], [0029], [0032], [0035], Fig. 3, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Harvill/Case with the tagging hierarchy, as taught by Jensen, since such a modification would have only united elements of the prior art, with no change in 

Regarding Claim 23, Harvill, Case, and Jensen teach or suggest all of the limitations of claim 22. Additionally, the combination discloses wherein the tagging system comprises a hierarchy of tags such that each tag in the hierarchy of tags is associated with a corresponding three dimensional object representation (Jensen: see at least paragraph [0006], [0011], [0012]-[0014] disclosing three dimensional model with one or more parts, [0016] disclosing hierarchical 3D model and assigning materials to parts of that 3D model, [0026], [0029], [0032], [0035], Fig. 3, Fig. 4; Case: [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684